Citation Nr: 0617493	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a gastrointestinal 
condition (hiatal hernia/gastroesophageal reflux/gastritis).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from August 1973 to 
August 1976.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2004 rating decision by 
the San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for sinusitis and a 
gastrointestinal condition (hiatal hernia/gastroesophageal 
reflux/gastritis).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

Further development of the claims is warranted before 
appellate action may be completed in this case.  38 U.S.C.A. 
§§ 5012, 5103; 5103A; 5107 (West 2002).

The veteran claims entitlement to service connection for 
sinusitis and a gastrointestinal condition (hiatal 
hernia/gastroesophageal reflux/gastritis).  The veteran's 
service medical records indicate treatment for both claimed 
disabilities.  Although the veteran underwent VA examinations 
in June 2003 for each claimed disability, the VA examiners 
indicated that the claims folder was not available for review 
in either examination.  Accordingly, nexus statements were 
not provided in either exam.  A review of the claims folder 
is required by law in this circumstance.  Shipwash v. Brown, 
8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

On the basis of the evidence of record, the Board finds that 
further VA examination is warranted to determine both the 
nature and etiology of the veteran's claimed sinusitis and 
gastrointestinal condition (hiatal hernia/gastroesophageal 
reflux/gastritis).

Accordingly, this case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for VAEs for both claimed disabilities.  
The entire claims folder, to include a 
complete copy of this Remand must be made 
available to the physicians designated to 
examine the veteran, and the examiners 
must acknowledge such receipt and review 
in any report generated as a result of 
this remand.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must (1) diagnose sinusitis, and 
(2) express an opinion as to whether any 
diagnosed sinusitis is related to the 
veteran's treatment for sinusitis in 
service or to any other incident of 
military service; (3) diagnose any 
gastrointestinal condition (hiatal 
hernia/gastroesophageal 
reflux/gastritis), and (4) express an 
opinion as to whether any diagnosed 
gastrointestinal condition is related to 
the veteran's treatment for gastritis, 
hyper gas or heartburn in service or to 
any other incident of military service.  
If such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2.  The AMC should take such additional 
development action as it deems proper 
with respect to the claims.  Following 
such development, the RO should review 
and readjudicate the claims.  See 38 
C.F.R. § 4.2 (2005).  If any such action 
does not resolve the claim, the RO shall 
issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


